Exhibit 10.1

 

 

AMENDMENT TO
EMPLOYMENT AGREEMENT
(Dated March 1, 2020)

WHEREAS, Core Laboratories N.V. and Lawrence V. Bruno have heretofore entered
into that certain Employment Agreement (Dated March 1, 2019) (the “Agreement”);
and

WHEREAS, the parties desire to amend the Agreement as provided herein;

NOW, THEREFORE, the Agreement is amended hereby effective as of January 1, 2020
(the “Effective Date”), as follows:

 

1.

Section 2.2 is amended by changing the stated percentage from 180% to 200% such
that the section would now read as follows:

“Executive shall be eligible to receive a maximum annual bonus of up to 200% of
Executive’s annual base salary with the amount of such bonus to be determined by
the Committee based upon criteria established from time to time by the
Committee.”

 

2.

As amended hereby, the Agreement is specifically ratified and reaffirmed.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
1st day of March, 2020, effective for all purposes as of the Effective Date.

CORE LABORATORIES N.V.

By Core Laboratories International B.V.,

its sole managing director

 

 

By:

/s/Jacobus Schouten

Jacobus Schouten

Managing Director of Core Laboratories

International B.V.

 

 

/s/Lawrence V. Bruno

Lawrence V. Bruno

 

 

 

 